DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendments and remarks, filed on 7/14/2022, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 7/14/2022, has been entered.  The claim amendments overcome most of the previous 112(b) rejection of claims 1 and 13. 
Terminal disclaimer, filed on 7/14/2022, has been entered.  The nonstatutory double patenting rejection is withdrawn. 

Claim Status
Claims 1-13 are pending and being examined.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “controlling one or more properties of the bipolar voltage pulses…to effect lysis of the at least one cell” lines 8-9.  Examiner notes the limitation is ambiguous whether or not lysis of the cell is occurring. Specifically, the controlling/applying of voltage to effect the lysis does not necessarily state that lysis must occur.  Could applying voltage effect lysis in that lysis does not occur?  Applicant needs to clearly tie the release from the cell recited in lines 1-2 to recite the lysis in the claim body that relates to the release of the macromolecules.  Claims 2-12 are rejected by virtue of dependency on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stark (The Use of a Microelectroporator to Study Poration of Jurkat Cells, 2009, pp 1-79; hereinafter “Stark”; already of record) in view of Breidford et al (US 20070178529 A1; hereinafter “Breidford”) in view of Chow et al (US 6174675 B1; hereinafter “Chow”; already of record).
Regarding claim 1, Stark teaches a method of electrically processing a liquid within a microfluidic device (Stark; pp 2-3; Fig. 1.1; fabricated microelectroporator) to release macromolecules from at least one cell within the liquid (Stark; pp 6; the denaturing of membrane protein across the cell; examiner notes that the membranes are denatured to introduce dye or mRNA, thus the proteins are “released”), the method comprising: 
flowing the liquid into a microfluidic channel of the microfluidic device (Stark; pp 13; Fig. 1.1; Cells enter the device through a port at the edge of the device); 
applying bipolar voltage pulses across the microfluidic channel (Stark; pp 19; A computer controlled digital-to-analog converter was used to apply adjustable voltages…to the electrodes bipolar square wave pulses); and 
while applying the bipolar voltage pulses: 
measuring an electrical current within the microfluidic channel (Stark; pp 29; resistance of the channel was 2'.; 2000 n, limiting current flowing through the system and electrolysis); and 
controlling one or more properties of the bipolar voltage pulses to effect lysis of the at least one cell (Stark; pp 3, 19, 22, 24; computer-controlled voltages… Lower FSC corresponds to cellular debris deriving from lysis; examiner notes the “FSC” is the forward scattering plots based on the voltage and time delay). 
Stark does not teach closing the microfluidic channel. 
However, Breidford teaches an analogous art of microfluidic devices (Breidford; Abstract) comprising flowing the liquid into a microfluidic channel of the microfluidic device (Breidford; para [62]; fluid enters the channel); closing the microfluidic channel (Breidford; para [25]; opening or closing the valve).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the microfluidic device of Stark to close the microfluidic channel as taught by Breidford, because Breidford teaches that closing or opening the valve diverts fluid from one microfluidic channel to another (Breidford; para [25]). 
Modified Stark does not teach controlling the one or more properties of the bipolar voltage pulses, according to feedback based on the electrical current.
However, Chow teaches an analogous art of a microfluidic system (Chow; Abstract) comprising a microfluidic channel (Chow; col. 8, lines 63-64; Fig. 1; the grooves and/or indentations 16 in the surface of the bottom substrate, to form the channels and/or chambers) and wherein controlling one or more properties of a bipolar voltage pulses, according to feedback based on an electrical current (Chow; col. 16, lines 65-67; col. 28, lines 51-54; an electrical controller is capable of transmitting directions to the controller while receiving feedback information from the controller, e.g., resistances, actual voltages… the controller or computer provides a signal to turn-on the power supply or energy source to provide the current directly to the electrodes; examiner notes that the controller sends signals for providing current which is interpreted as “the one or more properties of a bipolar voltage pulses”, and the feedback to the controller is resistance and voltage which can be used to calculate the electrical current, thus the limitations are met).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the microfluidic channel of Stark to be enclosed/closed as taught by Chow, because Chow teaches that enclosing the channel prevents evaporation of the liquid (Chow; col. 34, lines 6-7).  Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the microfluidic device of modified Stark to control the one or more properties bipolar voltage pulses according to feedback based on the electrical current as taught by Chow, because Chow teaches that the feedback information can regulate the temperature of the microfluidic system (Chow; col. 29, lines 20-22).
Regarding claim 2, modified Stark the method according to claim 1 (the microfluidic device of modified Stark is modified to control the one or more properties bipolar voltage pulses according to feedback based on the electrical current as taught by Chow), wherein the one or more properties of the bipolar voltage pulses are controlled according to a feedback parameter associated with the electrical current (Chow; col. 16, lines 65-67; col. 28, lines 51-54; an electrical controller is capable of transmitting directions to the controller while receiving feedback information from the controller, e.g., resistances, actual voltages… the controller or computer provides a signal to turn-on the power supply or energy source to provide the current directly to the electrodes).  
Regarding claim 3, modified Stark the method according to claim 2 (the microfluidic device of modified Stark is modified to control the one or more properties bipolar voltage pulses according to feedback based on the electrical current as taught by Chow), wherein the feedback parameter is one of the electrical current and an impedance of the microfluidic channel (Chow; col. 16, lines 65-67; col. 28, lines 51-54; an electrical controller is capable of transmitting directions to the controller while receiving feedback information from the controller, e.g., resistances, actual voltages… the controller or computer provides a signal to turn-on the power supply or energy source to provide the current directly to the electrodes).  
Regarding claim 4, modified Stark the method according to claim 2 (the microfluidic device of modified Stark is modified to control the one or more properties bipolar voltage pulses according to feedback based on the electrical current as taught by Chow), wherein the bipolar voltage pulses are modified after detecting that the feedback parameter associated with the electrical current has reached a pre-selected value (Chow; col. 5, lines 55-58; The process comprises sensing a temperature of a fluid in the portion of the channel and comparing the temperature in the portion of the channel to a preselected temperature).  The examiner notes that the temperature of the fluid is dependent on the feedback of the electrical current.  Chow teaches the controller or computer provides a signal to turn-on a power supply to provide current directly to the electrodes and the controller compares the actual temperature from the calculation to a desired set-point temperature (Chow; col. 26, lines 14-35). 
Regarding claim 5, modified Stark the method according to claim 4 (the microfluidic device of modified Stark is modified to control the one or more properties bipolar voltage pulses according to feedback based on the electrical current as taught by Chow), wherein after detecting that the feedback parameter has reached the pre-selected value, modifying the delivery of the bipolar voltage pulses to maintain the feedback parameter at the pre-selected value (Chow; col. 26, lines 34-37; depending upon the difference between the actual temperature and the set point, current may be added to the fluid or reduced using the controller). 
Regarding claim 6, modified Stark the method according to claim 1 (the microfluidic device of modified Stark is modified to control the one or more properties bipolar voltage pulses according to feedback based on the electrical current as taught by Chow), wherein the one or more properties of the bipolar voltage pulses are controlled, according to the feedback from the electrical current, to prevent a phase change from a liquid phase to a vapour phase (Chow; col. 34, lines 4-7; the present invention provides for heating (e.g., 90° C. and greater) the nucleic acid material in the enclosed volume of a channel, which substantially prevents evaporation of liquid).  Examiner notes that the sample in the channel may be heated and maintain a liquid without evaporating, thus the limitation is met.  
Regarding claim 7, modified Stark the method according to claim 1 (the microfluidic device of modified Stark is modified to control the one or more properties bipolar voltage pulses according to feedback based on the electrical current as taught by Chow), wherein the one or more properties of the bipolar voltage pulses are controlled, according to the feedback from the electrical current, to maintain the liquid in a superheated state (Chow; col. 34, lines 4-7; the present invention provides for heating (e.g., 90° C. and greater) the nucleic acid material in the enclosed volume of a channel, which substantially prevents evaporation of liquid).  Examiner notes that the sample in the channel may be heated and maintain a liquid without evaporating, thus the limitation is met.  Further, superheated state occurs when the liquid is heated to a temperature higher than its boiling point, without boiling, thus Chow teaches the limitation because the heating can be greater than 90° C and evaporation is still prevented. 
Regarding claim 8, modified Stark the method according to claim 1 (the microfluidic device of modified Stark is modified to control the one or more properties bipolar voltage pulses according to feedback based on the electrical current as taught by Chow), wherein the one or more properties of the bipolar voltage pulses that are controlled based on feedback from the electrical current include one or more of voltage pulse train amplitude, pulse density, duty cycle, and pulsewidth (Chow; col. 17, lines 51-59; power supply 403 applies a pulse or impulse of current and/or voltage, this pulse can be selectively adjusted…pulse width, shape, and/or intensity can be adjusted, for example, to heat the fluid).
Regarding claim 9, modified Stark the method according to claim 1, wherein a known temperature dependence of an electrical conductivity of the liquid within the microfluidic device is employed to infer a temperature of the liquid based on the electrical current, and wherein the one or more properties of the bipolar voltage pulses are controlled based on the temperature (Chow; col. 16, lines 65-67; col. 28, lines 51-54; an electrical controller is capable of transmitting directions to the controller while receiving feedback information from the controller, e.g., resistances, actual voltages… the controller or computer provides a signal to turn-on the power supply or energy source to provide the current directly to the electrodes).  
Regarding claim 10, modified Stark the method according to claim 9 (the microfluidic device of modified Stark is modified to control the one or more properties bipolar voltage pulses according to feedback based on the electrical current as taught by Chow), wherein the one or more properties of the bipolar voltage pulses are controlled to maintain the liquid at a pre-selected temperature for a pre-selected residence time (Chow; col. 37, lines 1-4; The horizontal axis represents time, which generally relates to selected periods when current was applied to the fluid for heating purposes.)
Regarding claim 11, modified Stark the method according to claim 1 (the microfluidic device of modified Stark is modified to control the one or more properties bipolar voltage pulses according to feedback based on the electrical current as taught by Chow), wherein the one or more properties of the bipolar voltage pulses are controlled, according to the feedback from the electrical current, such that delivery of the bipolar voltage pulses is maintained after having detected a feature in the electrical current (Chow; col. 16, lines 65-67; col. 28, lines 51-54; an electrical controller is capable of transmitting directions to the controller while receiving feedback information from the controller, e.g., resistances, actual voltages… the controller or computer provides a signal to turn-on the power supply or energy source to provide the current directly to the electrodes; examiner interprets the “feature” as any other variable that may influence the electrical current). 
Regarding claim 12, modified Stark the method according to claim 11 , wherein the feature comprises one or more of a peak, a maximum, and a minimum (Chow; Fig. 17).  Chow teaches the current applied in intervals to control temperature, thus each time interval has a maximum value. 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stark in view of Chow, and in further view of Albrecht et al (US 20110062025 A1; hereinafter “Albrecht”; domestic priority filed 6/22/2007).   
Regarding claim 13, modified Stark the method according to claim 1, wherein the bipolar voltage pulses are applied such that an electric field generated across a thickness of the microfluidic channel is between approximately 2 kV/cm and 30 kV/cm (Stark; pp 86; The potential shifts from following a 1 kV/cm line to a- 1 kV/cm line. (B.4b) The electric field changes by 2kV/cm).
Modified Stark does not teach the electric field is generated such that the liquid is heated with a heating rate of at least 250 degrees per second.  
However, Albrecht teaches an analogous art of a free flow isolectric focusing (FF-IEF) devices comprising channels (Albrecht; Abstract), wherein an electric field generated across a thickness of a microfluidic channel is between approximately 2 kV/cm and 30 kV/cm (Albrecht; para [64]; applying the high Voltages typical in cm-scale IEF (200-500V) to a channel 1 mm in width may result in field strengths of 2-5 kV/cm) such that the liquid is heated with a heating rate of at least 250 degrees per second (Albrecht; para [64]; a thermally insulated 1 uL, sample with conductivity similar to 2% Ampholine in deionized water (0.3 mS/cm) can be heated at a rate of 300° C./s).  As the heating rate is variable that can be modified, among others, by adjusting the electric field, the electric field would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed heating rate cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the microfluidic device of modified Stark to obtain the desired balance between the heating rate and electric field as taught by Albrecht, because Albrecht teaches the electric field increases the joule heating (Albrecht; para [64]) (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 7/14/2022, with respect to the rejection of independent claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made.
Applicant's arguments have been fully considered, and some of the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
In the applicant’s arguments on pp 5-6, the applicant argues that a method claim does not require a positive recitation of structure.  Examiner respectfully agrees.  However, examiner notes that the 112(b) rejection is directed towards the limitation “controlling one or more properties of the bipolar voltage pulses…to effect lysis of the at least one cell” lines 8-9.  Examiner notes the limitation is ambiguous whether or not lysis of the cell is occurring. Specifically, the controlling/applying of voltage to effect the lysis does not necessarily state that lysis must occur.  Could applying voltage effect lysis in that lysis does not occur?  Applicant needs to clearly tie the release from the cell recited in lines 1-2 to recite the lysis in the claim body that relates to the release of the macromolecules.  Thus, the rejection still stands because the 112(b) rejection is directed to the ambiguity of the limitation and not the insufficient structure appearance.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798